TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 10, 2014



                                     NO. 03-12-00463-CR


                                 Javiele Jason Frias, Appellant

                                                v.

                                  The State of Texas, Appellee




        APPEAL FROM THE 403RD DISTRICT COURT OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE JONES, JUSTICES GOODWIN AND FIELD
                MODIFIED AND, AS MODIFIED, AFFIRMED --
                    OPINION BY CHIEF JUSTICE JONES




This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no error in the court’s

judgment of conviction requiring reversal.      However, there was error in the judgment and

sentence that requires correction. Therefore, the Court modifies the trial court’s judgment and

sentence as follows: to delete the unauthorized fine assessed and to correctly reflect appellant’s

name. The judgment of conviction, as modified, is affirmed. Because appellant is indigent and

unable to pay costs, no adjudication of costs is made.